COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Samuel Gonzalez v. The State of Texas

Appellate case number:    01-18-00499-CR

Trial court case number: 1523996

Trial court:              185th District Court of Harris County

       Appellant, acting pro se, has filed a letter with the Court stating that he no longer desires
to pursue this appeal and has instructed his appointed counsel to file a motion for voluntary
dismissal of the appeal. To date, neither a motion to dismiss the appeal nor an appellant’s brief
have been filed on appellant’s behalf. Accordingly, the Court requests that within 10 days of this
order appellant’s appointed counsel file either (1) a motion for voluntary dismissal complying
with Rule 42.2(a) of the Texas Rules of Appellate Procedure; or (2) if appellant desires to pursue
the appeal, an appellant’s brief.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman____
                                Acting individually


Date: ___September 3, 2019___